DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–14 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 10 May 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 5, 7–12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 6,521,382 B1, hereinafter Song) as evidenced by Noh (US 2005/0238962 A1) and Arkema (KYNAR FLEX ® 2801-00 Material Safety Data Sheet).
Regarding claim 1, Song discloses a solid polymer electrolyte comprising:
at least one lithium salt (see LiPF6, C10/L29–C11/L64), 
at least one polymer P1 capable of solvating the cations of a lithium salt (see polymethyl methacrylate, C10/L29–C11/L64), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (see Kynar 2801, C10/L29–C11/L64),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar 2801, C10/L29–C11/L64);
the melting point of said copolymer P2 is greater than or equal to 100° C (see Kynar 2801, C10/L29–C11/L64).
Noh disclose Kynar 2801 has a hexafluoropropylene content of 22 by weight relative to the total weight of the copolymer (see Kynar 2801, [0041]).
Arkema discloses Kynar 2801 has a melting point of 140°C to 145°C (see melting point, P4).
Regarding claim 4, Song discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the hexafluoropropylene content in the copolymer P2 ranges from 19 to 50% by weight inclusive, relative to the total weight of said copolymer P2 (see Kynar 2801, C10/L29–C11/L64).
Noh disclose Kynar 2801 has a hexafluoropropylene content of 22 by weight relative to the total weight of the copolymer (see Kynar 2801, [0041]).
Regarding claim 5, Song discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the melting point of the copolymer P2 ranges from 100 to 150° C (see Kynar 2801, C10/L29–C11/L64).
Regarding claim 7, Song discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
the copolymer P2 represents from 2 to 30% by weight relative to the total weight of the solid polymer electrolyte (see Kynar 2801, C10/L29–C11/L64).
Regarding claim 8, Song discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
the lithium salt is chosen from LiBF4, LiPF6, lithium bis(trifluoromethylsulfonyl)imide, lithium bis(fluorosulfonyl)imide, bis(pentafluoroethylsulfonyl)imide, LiAsF6, LiCF3SO3, LiSbF6, LiSbCl6, Li2TiCl6, Li2SeCl6, Li2B10Cl10, Li2B12Cl12 and lithium bis(oxalato)borate (see LiPF6, C10/L29–C11/L64).
Regarding claim 9, Song discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the lithium salt represents from 2 to 20% by weight relative to the total weight of the solid polymer electrolyte (see LiPF6, C10/L29–C11/L24).
Regarding claim 10, Song discloses a lithium battery comprising a film of a solid polymer electrolyte (4), said film being placed between a film constituting a negative electrode (6) and a film constituting a positive electrode (1), said positive electrode (1) being optionally in contact with a current collector (8, C8/L51–C9/L22), said battery being characterized in that said solid polymer electrolyte film is a film of a solid polymer electrolyte (4) comprising:
at least one lithium salt (see LiPF6, C10/L29–C11/L64),
at least one polymer P1 capable of solvating the cations of a lithium salt (see polymethyl methacrylate, C10/L29–C11/L64), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (see Kynar 2801, C10/L29–C11/L64),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar 2801, C10/L29–C11/L64);
the melting point of said copolymer P2 is greater than or equal to 100° C (see Kynar 2801, C10/L29–C11/L64).
Noh disclose Kynar 2801 has a hexafluoropropylene content of 22 by weight relative to the total weight of the copolymer (see Kynar 2801, [0041]).
Arkema discloses Kynar 2801 has a melting point of 140°C to 145°C (see melting point, P4).
Regarding claim 11, Song discloses all claim limitations set forth above and further discloses a lithium battery:
wherein the solid polymer electrolyte film has a thickness of from 1 to 50 μm (see thickness, C10/L29–C11/L64).
Regarding claim 12, Song discloses all claim limitations set forth above and further discloses a lithium battery:
wherein said battery is a lithium-metal-polymer battery (see lithium metal, C8/L51–C9/L22).
Regarding claim 14, Song discloses all claim limitations set forth above and further discloses a lithium battery:
wherein said solid polymer electrolyte is in the form of a film (see casted polymer film, C10/L29–C11/L64).

Claim(s) 1–3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (US 2004/0188880 A1, hereinafter Bauer) as evidenced by Noh (US 2005/0238962 A1) and Arkema (KYNAR FLEX ® 2801-00 Material Safety Data Sheet).
Regarding claim 1, Bauer discloses a solid polymer electrolyte comprising:
at least one lithium salt (see conducting salts, [0142]),
at least one polymer P1 capable of solvating the cations of a lithium salt (see Polyox ®, [0228]), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (see Kynar ® 2801, [0228]),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar ® 2801, [0228]);
the melting point of said copolymer P2 is greater than or equal to 100° C (see Kynar ® 2801, [0228]).
Noh disclose Kynar 2801 has a hexafluoropropylene content of 22 by weight relative to the total weight of the copolymer (see Kynar 2801, [0041]).
Arkema discloses Kynar 2801 has a melting point of 140°C to 145°C (see melting point, P4).
Regarding claim 2, Bauer discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymer P1 is chosen from homopolymers and copolymers of ethylene oxide, of methylene oxide, of propylene oxide, of epichlorohydrin and of allyl glycidyl ether (see Polyox ®, [0228]).
Regarding claim 3, Bauer discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymer P1 is chosen from ethylene oxide homopolymers (see Polyox ®, [0228]).

Claim(s) 1–3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (Polypropylene-supported and nano-Al2O3 doped poly(ethylene oxide)-poly(vinylidene fluoride-hexafluoropropylene)-based gel electrolyte for lithium ion batteries, hereinafter Liao) as evidenced by Noh (US 2005/0238962 A1) and Arkema (KYNAR FLEX ® 2801-00 Material Safety Data Sheet).
Regarding claim 1, Liao discloses a solid polymer electrolyte comprising:
at least one lithium salt (see LiPF6, §2.1),
at least one polymer P1 capable of solvating the cations of said lithium salt (see PEO, §2.1), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (see Kynar 2801, §2.1),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar 2801, §2.1);
the melting point of said copolymer P2 is greater than or equal to 100° C (see Kynar 2801, §2.1).
Noh disclose Kynar 2801 has a hexafluoropropylene content of 22 by weight relative to the total weight of the copolymer (see Kynar 2801, [0041]).
Arkema discloses Kynar 2801 has a melting point of 140°C to 145°C (see melting point, P4).
Regarding claim 2, Liao discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymer P1 is chosen from homopolymers and copolymers of ethylene oxide, of methylene oxide, of propylene oxide, of epichlorohydrin and of allyl glycidyl ether (see PEO, §2.1).
Regarding claim 3, Liao discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymer P1 is chosen from ethylene oxide homopolymers (see PEO, §2.1).

Claim Rejections - 35 USC § 103
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 6,521,382 B1, hereinafter Song) as evidenced by Noh (US 2005/0238962 A1) and Arkema (KYNAR FLEX ® 2801-00 Material Safety Data Sheet) as applied to claim(s) 1 above, and further in view of Adachi et al. (US 2015/0132638 A1, hereinafter Adachi).
Regarding claim 6, Song discloses all claim limitations set forth above, but does not explicitly disclose a solid polymer electrolyte:
the copolymer P2 comprises 19% by weight of hexafluoropropylene relative to the total weight of said copolymer and has a melting point of from 110 to 125° C.
Adachi discloses a solid polymer electrolyte comprising a copolymer P2 having 19% by weight of hexafluoropropylene relative to the total weight of said copolymer and a melting point of from 110 to 125° C (see Kynar2500, [0018]) to enhance the performance of the battery (see electrolyte layer, [0041]). Song and Adachi are analogous art because they are directed to solid polymer electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer P2 of Song with the copolymer P2 of Adachi in order to enhance the performance of the battery.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN 106654172 A, hereinafter Jin) in view of Adachi (US 2015/0132638 A1).
Regarding claim 13, Song discloses a solid polymer electrolyte comprising:
at least one lithium salt (see lithium salt, [0017]), 
at least one polymer P1 capable of solvating the cations of a lithium salt (see polyoxyethylene polymer, [0017]), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (see polyvinylidene fluoride-hexafluoropropylene copolymer, [0017]),
wherein said solid polymer electrolyte does not comprise a solvent different from said polymer P1 (see polymer membrane, [0017]).
Jin does not explicitly disclose:
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2;
the melting point of said copolymer P2 is greater than or equal to 100° C.
Adachi discloses a solid polymer electrolyte comprising a copolymer P2 having 19% by weight of hexafluoropropylene relative to the total weight of said copolymer and a melting point of from 110 to 125° C (see Kynar2500, [0018]) to enhance the performance of the battery (see electrolyte layer, [0041]). Jin and Adachi are analogous art because they are directed to solid polymer electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer P2 of Jin with the copolymer P2 of Adachi in order to enhance the performance of the battery.

Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive.
Applicants argue Song does not intend to provide a solid electrolyte (P9/¶1). Song is referring to solid inorganic electrolyte at C1/L43–48 because solid inorganic electrolyte often have ionic conductivities that are often 5 to 100 times inferior to that of liquid electrolytes. Solid polymer electrolytes are described at C1/L64–C2/L32. Song does not disparage a solid polymer electrolyte. Song discloses the polymer electrolyte composition is casted by doctor blade and forms a tough film (C10/L29–C12/L5). Therefore, Song does intend to provide a solid polymer electrolyte.
Applicants argue Song discloses the solvent is an essential part of the polymer electrolyte composition (P9/¶3). It is noted that the features upon which applicant relies (i.e., a solvent is not an essential part of the solid polymer electrolyte) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03 I. Therefore, the claimed solid polymer electrolyte may include a solvent as an essential part.
Applicants argue a liquid electrolyte is added to the polymer electrolyte in the formed cell (P9/¶5). It is noted that the features upon which applicant relies (i.e., a liquid is not added to the polymer electrolyte in the formed cell) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03 I. Therefore, the claimed lithium battery may include a liquid electrolyte.
Applicants argue all examples of polymer electrolyte compositions contain high amounts of solvents (P9/¶6). The transitional phrase "comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts." See MPEP § 2111.03 I. Therefore, the claimed solid polymer electrolyte may include high amounts of solvents.
Applicants argue Song is totally silent about a PVdF-HFP polymer wherein the content of HFP is at least 19 wt% and the melting temperature is greater than or equal to 100 °C (P9/¶8). Song discloses a PVdF-HFP polymer of Kynar 2801. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Kynar 2801 has a content of HFP is at least 19 wt% and the melting temperature is greater than or equal to 100 °C. Therefore, Song is not totally silent about a PVdF-HFP polymer wherein the content of HFP is at least 19 wt% and the melting temperature is greater than or equal to 100 °C.
Applicants argue Song does not disclose or suggest using a first polymer capable of solvating a lithium salt (P9/¶9). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Song discloses a solid polymer electrolyte may include polymethyl methacrylate and polyacrylonitrile (C5/L3–5). Polymethyl methacrylate and polyacrylonitrile are capable of solvating a lithium salt based on polar heteroatom on the side chains. Therefore, Song disclose and suggest a first polymer capable of solvating a lithium salt.
Applicants argue the polymer mixture is not capable of solvating a lithium salt (P9/¶9). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Song discloses a solid polymer electrolyte may include polymethyl methacrylate and polyacrylonitrile (C5/L3–5). Polymethyl methacrylate and polyacrylonitrile are capable of solvating a lithium salt based on polar heteroatom on the side chains. Therefore, the polymer is capable of solvating a lithium salt.
Applicants argue the solvent solvates the lithium salt (P9/¶9). It is noted that the features upon which applicant relies (i.e., a liquid is not added to the polymer electrolyte in the formed cell) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03 I. Therefore, the claimed solid polymer electrolyte does not exclude a solvent from solvating part of the lithium salt.
Applicants argue Song is totally silent about improving the electrochemical performances at high charging powers (P10/¶1). Song discloses the polymer electrolyte provides stable/discharge characteristics and a high capacity (FIGS. 4–8, C13/L44–46). Therefore, Song discloses improving the electrochemical performances at high charging powers.
Applicants argue the energy of the battery decreases drastically at high charging power when the content of HFP is lower than 19% by weight (P10/¶2, P13/¶3, P14/¶7). Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See MPEP § 2131.04.
Applicants argue Noh and Arkema do not cure the deficiencies of Song (P10/¶3). Song is not deficient as detailed above.
Applicants argue the Kynar 2801 used in Song, Bauer, and Liao is not the same as the Kynar 2801 described in Noh (P10/¶4, P13/¶5, P14/¶10). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Applicants argue Kynar 2801 has an HFP content of 10 to 12 wt% (P10/¶5, P13/¶6, P14/¶11). Kynar 2801 has an HFP content of 10 to 12 mol%, which corresponds to an HFP content of 21 to 24 wt% (e.g., [0131], JP 2017-132107 A; [0081], JP 2016-172425 A; [0107], JP 2015-203854 A; [0093], JP 2014-130246 A; [0127], JP 2013-178342 A; [0111], JP 2013-068567 A; [0147], JP 2012-181494 A; [0143], JP 2012-177888 A; [0144], JP 2012-177889 A; [0130], JP 2012-163506 A; [0135], JP 2012-063216 A; [0145], JP 2012-058681 A; [0048], [0119], JP 2011-209184 A; [0046], JP 2011-191089 A; [0164], JP 2011-022271 A; [0059], US 2006/0286446 A1). Based on the preponderance of evidence, the exhibits provided by the applicants appear to be typographical errors. Therefore, Kynar 2801 has an HFP content of 10 to 12 mol%.
Applicants argue it cannot be deduced from the technical sheet of Kynar 2801 of Arkema that the melting temperature is the same as the melting temperature of Kynar 2801 of Atochem used in Song (P10/¶6, P13/¶7, P15/¶2). Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Kynar 2801 has a melting temperature of 140 to 145 °C ([0059], US 2006/0286446 A1). Therefore, Kynar 2801 has a melting temperature of 140 to 145 °C.
Applicants argue none of the examples of "solid electrolytes" according to Bauer comprises a lithium salt (P11/¶5). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Bauer discloses a solid polymer electrolyte may include an ion conducting salt (e.g., [0173]) and the ion conducting salt may be a lithium salt (e.g., [0142]). Therefore, Bauer discloses "solid electrolyte" comprising a lithium salt.
Applicants argue the solid electrolytes of Bauer are immersed in liquid electrolyte based on a solvent and a lithium salt when the battery is prepared (P11/¶6). It is noted that the features upon which applicant relies (i.e., a solid polymer electrolyte is not immersed in liquid electrolyte based on a solvent and a lithium salt when the battery is prepared) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue a person of ordinary skill would appreciate that such types of polymer separators do not contain any lithium salt and the polymer separator of Bauer does not comprise the combination of a lithium salt and two different polymers one polymer P1 capable of solvating the cations of said lithium salt and one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (P11/¶7). Bauer discloses when the molded article is used as a solid polymer electrolyte it includes an ion conducting salt (e.g., [0146], [0173]) and the ion conducting salt may be a lithium salt (e.g., [0142]). Therefore, a person of ordinary skill would appreciate that such types of solid electrolytes contain lithium salt and the solid electrolyte of Bauer does comprise the combination of a lithium salt and two different polymers one polymer P1 capable of solvating the cations of said lithium salt and one copolymer P2 of vinylidene fluoride and of hexafluoropropylene.
Applicants argue Bauer is totally silent about a solid polymer electrolyte (P12/¶1). Bauer discloses the molded article may form a solid electrolyte including polymer (e.g., [0025], [0032], [0146], [0173]). Therefore, Bauer is not totally silent about a solid polymer electrolyte.
Applicants argue Bauer discloses a plasticizer is an essential element used in high amounts (P12/¶2). It is noted that the features upon which applicant relies (i.e., a solvent is not an essential part of the solid polymer electrolyte) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. The transitional phrase "comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts." See MPEP § 2111.03 I. Therefore, the claimed solid polymer electrolyte may include a plasticizer in high amounts.
Applicants argue the solid electrolyte is in fact a polymer separator intended to be immersed in a conducting salt and a solvent (P12/¶4). Bauer clearly distinguishes the solid electrolyte from a polymer separator (e.g., [0032], [0146], [0173], [0178]). Therefore, the solid electrolyte is not in fact a polymer separator.
Applicants argue Bauer does not describe or suggest to provide a solid polymer electrolyte comprising a lithium salt and two distinct polymers where one is able to solvate the lithium salt (P12/¶5). Bauer discloses a solid electrolyte including PVdF-HFP and PEO that may include a lithium salt (e.g., [0142], [0173], [0229]). The instant application explicitly discloses PEO is a polymer that is capable of solvating a lithium salt (e.g., claims 2 and 3). Therefore, Bauer does not describe and suggest to provide a solid polymer electrolyte comprising a lithium salt and two distinct polymers where one is able to solvate the lithium salt.
Applicants argue Bauer fails to disclose a PVdF-HFP polymer wherein the content of HFP is at least 19 wt% and the melting temperature is greater than or equal to 100 °C (P13/¶1). Bauer discloses a PVdF-HFP polymer of Kynar 2801. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Kynar 2801 has a content of HFP is at least 19 wt% and the melting temperature is greater than or equal to 100 °C. Therefore, Bauer is not totally silent about a PVdF-HFP polymer wherein the content of HFP is at least 19 wt% and the melting temperature is greater than or equal to 100 °C.
Applicants argue Bauer is totally silent about improving the electrochemical performances at high charging powers (P13/¶2). It is noted that the features upon which applicant relies (i.e., improving the electrochemical performances at high charging powers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue Noh and Arkema do not cure the deficiencies of Bauer (P13/¶4). Bauer is not deficient as detailed above.
Applicants argue Liao is totally silent about a solid polymer electrolyte (P14/¶3). Liao discloses a solid polymer electrolyte (see final membrane, §2.1). Therefore, Liao is not totally silent about a solid polymer electrolyte.
Applicants argue the final electrolyte is not a solid electrolyte since it contains solvents (P14/¶4). It is noted that the features upon which applicant relies (i.e., a solvent is not an essential part of the solid polymer electrolyte) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. The transitional phrase "comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts." See MPEP § 2111.03 I. Therefore, the claimed solid polymer electrolyte may include a solvent.
Applicants argue Liao fails to disclose a PVdF-HFP polymer wherein the content of HFP is at least 19 wt% and the melting temperature is greater than or equal to 100 °C (P14/¶5). Bauer discloses a PVdF-HFP polymer of Kynar 2801. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Kynar 2801 has a content of HFP is at least 19 wt% and the melting temperature is greater than or equal to 100 °C. Therefore, Bauer is not totally silent about a PVdF-HFP polymer wherein the content of HFP is at least 19 wt% and the melting temperature is greater than or equal to 100 °C.
Applicants argue Liao is totally silent about improving the electrochemical performances at high charging powers (P14/¶6). Liao discloses the polymer electrolyte provides stable charge/discharge characteristics and a high capacity (FIGS. 7–9, §3.7). Therefore, Liao discloses improving the electrochemical performances at high charging powers.
Applicants argue Noh and Arkema do not cure the deficiencies of Liao (P14/¶8). Bauer is not deficient as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725